In The

                               Court of Appeals
                    Ninth District of Texas at Beaumont
                           ____________________
                              NO. 09-14-00018-CR
                              NO. 09-14-00019-CR
                           ____________________

                     RUDY TRUJILLO DIMAS, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee
_______________________________________________________            ______________

                    On Appeal from the 258th District Court
                             Polk County, Texas
                     Trial Cause No. 22483 CT I & CT II
________________________________________________________            _____________

                                     ORDER

      The clerk’s record in the above styled and numbered cause was filed March

7, 2014, and the reporter’s records were filed April 9, 2014, April 10, 2014, and

April 14, 2014. On July 22, 2014, the Court granted an extension of time to file the

brief, noting that the extension was a “FINAL EXTENSION.” On May 22, 2014,

the appellant’s court-appointed attorney, Scott Pawgan, was notified that neither

the brief of the appellant nor a motion for extension of time to file the brief has


                                         1
been filed. Although the brief of the appellant was due to be filed Friday, August

15, 2014, the brief has not been filed.

      We abate the appeal and remand the case to the trial court to conduct a

hearing at which a representative of the State, counsel for the appellant, and the

appellant shall be present in person. See Tex. R. App. P. 38.8(b)(3). If the appellant

is not incarcerated, but fails to appear at the hearing after having been notified to

do so, or after reasonable attempts to notify him have been made, then the trial

court may enter a finding that appellant no longer desires to pursue the appeal and

send said finding to this Court. See Tex. R. App. P. 38.8(b)(4). If the appellant is

present for the hearing, we direct the trial court to determine whether or not

appellant desires to pursue his appeal. If appellant desires to pursue his appeal, we

direct the trial court to determine why the brief of the appellant has not been filed,

why appellant’s counsel has not responded to late notices from this Court, and

whether good cause exists for appointed counsel, Scott Pawgan, to be relieved of

his duties as appellate counsel and replaced by substitute counsel. See Tex. Code

Crim. Proc. Ann. art. 26.04(j)(2) (West Supp. 2014). If the trial court determines

that good cause exists to relieve appointed counsel of his duties, we direct the trial

court to appoint substitute counsel.




                                          2
      The record of the hearing, including any orders and findings of the trial court

judge, shall be sent to the appellate court for filing. The transcription of the court

reporter’s notes from the hearing and the recommendations of the trial court judge

are to be filed on or before December 29, 2014.

      ORDER ENTERED November 25, 2014.

                                                           PER CURIAM

Before McKeithen, C.J., Kreger and Horton, JJ.




                                          3